               Case 2:20-cr-00010-APG-BNW Document 58 Filed 11/19/20 Page 1 of 3



 1   MONTI JORDANA LEVY, ESQUIRE
     WRIGHT MARSH & LEVY
 2   Nevada Bar No. 8158
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   Email: mlevy@wmllawlv.com
     Attorney for Karolina Moya
 6
 7                                                   UNITED STATES DISTRICT COURT
 8                                                               DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                                         )
10                                                                     )    CASE NO. 2:20-cr-00010-APG-BNW
                 Plaintiff,                                            )
11                                                                     )    STIPULATION TO CONTINUE
                              vs.                                      )    SENTENCING HEARING
12                                                                     )    (FIRST REQUEST)
     KAROLINA MOYA,                                                    )
13                                                                     )
                 Defendant.                                            )
14                                                                     )
15               IT IS HEREBY STIPULATED AND AGREED, by and between the NICHOLAS A.
16   TRUTANICH, United States of America, and KEVIN D. SCHIFF, Assistant United States Attorney,
17   counsel for the United States of America, MONTI JORDANA LEVY, ESQUIRE, WRIGHT
18   MARSH & LEVY, counsel for KAROLINA MOYA; that the Sentencing hearing currently
19   scheduled for December 10, 2020 at 11:30 a.m., be vacated and continued to a date and time
20   convenient to the Court, but no sooner than 45 days from the current sentencing date.
21               This Stipulation is entered into for the following reasons:
22               1.           Defendant is currently out of custody and does not object to the continuance.
23               2.           The parties need additional time to determine their positions regarding sentencing,
24   gather and prepare support for their positions, file sentencing memorandum and prepare for
25   argument.
26               3.           The parties agree to the requested continuance.
27               4.           Additionally, denial of this request for continuance could result in a miscarriage of
28   justice.


     J:\DEBBIE\PLEAD-2020\MOY/UNI\STIP CONT SENTENCING 1ST REQUEST
               Case 2:20-cr-00010-APG-BNW Document 58 Filed 11/19/20 Page 2 of 3



 1               5.           The additional time requested by this Stipulation is made in good faith and not for
 2   purposes of delay.
 3               This is the first request for a continuance for the sentencing hearing.
 4               DATED this 18th day of November, 2020.
 5   WRIGHT MARSH & LEVY                                                 NICHOLAS A. TRUTANICH
                                                                         United States Attorney
 6
 7   By      /s/ Monti Jordana Levy                                      By      /s/ Kevin D. Schieff
          MONTI JORDANA LEVY, ESQUIRE                                         KEVIN D. SCHIEFF
 8        Counsel for Karolina Moya                                           Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2020\MOY/UNI\STIP CONT SENTENCING 1ST REQUEST   2
               Case 2:20-cr-00010-APG-BNW Document 58 Filed 11/19/20 Page 3 of 3



 1
 2                                                 UNITED STATES DISTRICT COURT
 3                                                              DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                                        )
 5                                                                    )    CASE NO. 2:20-cr-00010-APG-BNW
                 Plaintiff,                                           )
 6                                                                    )
                              vs.                                     )
 7                                                                    )    ORDER
     KAROLINA MOYA,                                                   )
 8                                                                    )
                 Defendant.                                           )
 9                                                                    )
10               Based on the Stipulation of the parties, the Court hereby continues the sentencing of
11   Defendant Karolina Moya in this matter. The ends of justice served by granting said continuance
12   outweigh the best interest of the public and the Defendant in a speedy sentencing, because the failure
13   to grant said continuance would be likely to result in a miscarriage of justice, and would deny the
14   parties herein sufficient time and the opportunity within which to be able to effectively and
15   thoroughly prepare for sentencing, taking into account the exercise of due diligence.
16               IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
17                                                                               February 2
     scheduled for December 12, 2020 at 11:30 a.m., be vacated and continued to ________________,
18              9:30
     2021, at __________a_.m. in courtroom 6C.

19               DATED this _______        November
                             19th day of ___________________, 2020.
20
                                                                           _______________________________________
21                                                                         ANDREW P. GORDON
                                                                           United States District Judge
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2020\MOY/UNI\STIP CONT SENTENCING 1ST REQUEST
